Citation Nr: 1208375	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 (West 2002) for amputation of the fourth and fifth toes of the right foot due to treatment at a Department of Veterans Affairs (VA) medical center from February to May 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that which denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for amputation of the fourth and fifth toes of the right foot due to treatment by the VA from February to May 2006.

This case was before the Board in April 2010 and again in January 2011, and was remanded for additional development of the record and/or to ensure due process.  The Board finds that the RO substantially complied with the mandates of the January 2011 remand, and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran was treated by the VA in February 2006 after stepping on a piece of glass, and again from March to May 2006 after he struck the right toe on a table.  

2.  In May 2006, the fourth and fifth toes of his right foot were amputated at a VA hospital.

3.  There is no competent and probative medical evidence establishing that VA treatment resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for amputation of the fourth and fifth toes of the right foot due to treatment at a VA medical center from February to May 2006 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated November 2006, July 2007 and February 2011, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate his claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2011 letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

Since the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran was not prejudiced in this regard as the case was readjudicated thereafter, in an August 2011 supplemental statement of the case.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, including the opinions from a VA physician.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Medical opinions regarding the etiology of the amputation of the fourth and fifth toes of the Veteran's right foot have been associated with the claims folder.  The opinions were rendered by a medical professional following a thorough review of the record.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran's representative observed the opinions of record have all been from the same VA physician and requested an outside medical opinion.  The Board points out it specifically requested the same physician clarify his opinion and the Board believes he has done so.  It is not apparent from the request whether the representative sought an independent medical expert, see 38 C.F.R. § 3.328 (2011), or an opinion from a physician in the Veterans Health Administration, see 38 C.F.R. § 20.902 (2011).  In any event, the Board finds the issue involved in this case does not warrant either such opinion.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

VA outpatient treatment records disclose the Veteran presented with right foot pain on February 18, 2006.  He stated he stepped on glass the previous day.  He related the glass might still be in his foot because he was having difficulty walking on it.  He denied any laceration or bleeding, but asserted he had swelling under the ball of his right foot.  Later that day, no obvious site of a recent entry wound was noted on physical examination.  There were old fissures because of dry skin.  X-rays of the right foot revealed a 3.4 millimeter round opacity in the dorsal soft tissue over the metatarsals.  An addendum stated that according to the notes in the Veteran's computer system, the laceration was in the plantar aspect of the foot.  The opacity was not related to the laceration and was likely related to prior trauma.  

The Veteran was seen at St. Louis University Hospital on February 20, 2006.  He reported he stepped on glass three days earlier.  He indicated he removed the glass from the ball of his foot, but it was still tender.  It was noted X-rays of the right foot at the VA were negative.  No drainage was noted.  The impression was right foot discomfort, status post glass removal.  The Veteran was advised to follow-up with the VA if his symptoms worsened.  

When he was seen in a VA outpatient treatment clinic on March 22, 2006, the Veteran complained of pain and swelling in the right fifth toe for three to four days.  It was indicated he presented for complaints noting an infection in the right fifth toe.  There was no noted swelling or open areas and the feet were dry.  The toenail was jagged.  There was redness in the web space.  The Veteran contacted the clinic by telephone on March 28, 2006 to inquire why his primary care provider did not order antibiotics for his infected right toe.  The Veteran's call was returned that day, and he was informed Ciprofloxacin had been ordered, and it had been mailed the previous day.  The Veteran was advised to come to the pharmacy that day to obtain a partial supply of the medication so it could be started as soon as possible.  

The Veteran was seen in the emergency department of St. Louis University Hospital on March 30, 2006.  He related he hit his toe on a table leg more than one week earlier.  He said he soaked his foot and noticed pus.  An examination revealed the fifth digit of the right foot was tender to palpation.  There was no deformity or swelling.  The impression was contusion of the right fifth toe.  X-rays of the right foot were negative.  On discharge, he was advised to treat the condition with ice, elevation, medication and an orthopedic shoe. 

The Veteran called the VA again on March 31, 2006 and requested an appointment.  He asserted he had been seen recently in the emergency room of St. Louis University Hospital and was found to have a hairline fracture of the right fifth toe.  An appointment was scheduled with his primary care provider on April 4, 2006.  

VA podiatry clinic notes show that the Veteran claimed on April 12, 2006 that he had received the Cipro that had been mailed to him the previous month, and that he had a seizure after taking the first dose and lost the rest of the medication.  An examination showed the right foot was not edematous, not more than the left foot.  It was not erythematous.  The right foot was warm and dry.  The right fifth toe showed skin slough, with hard, black skin plantarly.  The interspace was macerated, foul smelling and painful to pull apart.  A culture was taken.  X-rays revealed no evidence of osteomyelitis.  The assessment was cellulitis with interspace maceration of the right fifth digit.  It was noted Cipro had already been prescribed for the infection and Tylenol #3 was added for pain.  One week later, it was reported there was no evidence of deep invasion.  It was also noted the culture showed strep viridans and enterococcus.  Augmentin was prescribed, and the Veteran was to continue Cipro.  

The Veteran was admitted to a VA hospital in May 2006.  It was noted that after he hit his foot on a piece of furniture in March, he developed multiple episodes of infection, which eventually turned into a gangrenous fifth toe and an interweb space ulcer between the fourth and fifth toes.  The Veteran denied a history of diabetes.  During the hospitalization, the right fourth and fifth toes were amputated.  The hospital records note that the discharge dietary instructions were "diabetic."  A psychiatric evaluation reflects an Axis III diagnosis of glucose intolerance.  

A nutritional assessment on May 11, 2006 shows the Veteran denied a diagnosis of diabetes mellitus, and it was stated there was no such diagnosis in the chart problem list.  

A VA physician has provided three opinions regarding the cause of the amputation of the Veteran's right fourth and fifth toes.  The first, in September 2007, was done without the benefit of many records.  The physician stated he reviewed the claims folder.  He noted the February 20, 2006 treatment at St. Louis University Hospital, but indicated the records were not available.  The next notation was when he was again treated at that facility on March 30, 2006.  He related that the Veteran underwent amputation of the right fourth and fifth toes in May 2006, but there were no details of the events leading to that operation.  It appeared, based on a review of the medical records only, that the Veteran had only been seen twice at St. Louis University Hospital.  There was reference to VA treatment, but no records.  In any event, the VA physician did not think there was any evidence that the treatment the Veteran received at the VA for his right foot problem was below standard in any way, or contributed to the amputation.  He acknowledged his comments were contingent upon the absence of any medical records from the VA regarding the Veteran's right foot.

In June 2008, the VA physician again furnished an opinion concerning the amputation of the fourth and fifth toes of the Veteran's right foot.  He stated the records had been made available to him for this opinion.  He summarized the treatment the Veteran received from both the VA and a private hospital from February to April 2006.  He noted the Veteran was initially seen at the VA hospital on February 18, 2006, with a history of having stepped on a piece of glass the preceding day.  He was examined and no wound was found.  X-rays were interpreted as showing the presence of a foreign body.  He could not determine what treatment was instituted at that time.  He noted the Veteran was then seen at a private hospital two days later.  The examining physician in February 2006 noted no drainage or cellulitis, but there was a tiny puncture wound.  The Veteran was again seen by the VA on March 22, 2006 for pain and swelling of the right fifth toe of three days duration.  There was redness in the web space.  The reviewing physician noted that a prescription for Cipro was mailed to the Veteran on March 27, 2006.  The VA clinician noted the Veteran was treated again at the private hospital on March 30, 2006, and an examination was apparently normal except for tenderness over the right little toe.  Naprosyn was prescribed.  The next note the VA physician found was in April when the Veteran was seen at a VA clinic with a diagnosis of cellulitis of the toe which led to the amputation.  

The reviewing VA physician stated there were two separate injuries, a foreign body in the foot, which started the whole thing, and a second blunt trauma to the right fifth toe in a diabetic.  The Veteran started out at the VA with one injury, the puncture wound, and then went to a private emergency room for that injury.  He also returned because he had stubbed the little toe.  The VA doctor indicated the only thing you can say with certainty is that what was missed was that on the initial evaluation, the emergency room practitioner failed to see the foreign body, which the Veteran apparently removed himself.  He added the problem was confusing because the infection in this diabetic could have been caused either by the puncture wound or by the trauma to the toe.  The infection was not picked up or diagnosed according to the records until March 22, 2006, when the Veteran was seen at the VA facility.  He commented that if there was an infection prior to this date, it was missed by both the VA and the private facility where the Veteran sought treatment.  In view of all the variables, he did not think you could say when the infection developed or when it could have been reasonably diagnosed.  Finally, he stated he did not think you could pinpoint which hospital, if either, or which incident, precipitated the infection which caused the eventual amputation of the involved toes.

The VA physician provided a third opinion in March 2011.  He stated he was sticking with his June 2008 opinion that the only obvious mistake made by physicians at the VA was that they missed the foreign body in the Veteran's foot on their initial evaluation.  He added that the foreign body was in the mid-metatarsal area and not really that closely related to the subsequently infected fourth and fifth toes.  He indicated the foreign body was removed by the Veteran and, as near as he could tell, that wound healed without problems.  He thought the toe amputation was the result of the Veteran having stubbed the lateral aspect of the foot on a piece of furniture at home, and he was a diabetic and the foot got infected.  He did not think the VA doctor's failure to notice the foreign body had any bearing on the subsequent toe amputation.  He thought they were almost two unrelated events and, therefore, he did not think the VA doctors could be held accountable or considered negligent because of the loss of the fourth and fifth toes.  He reiterated that the physicians should have noted the foreign body, but he concluded their failure to diagnose it had no bearing whatsoever on the subsequent amputation.  With respect to the Veteran's non-compliance with the prescribed antibiotics, this certainly did not help the situation and may have aggravated or contributed to the development and progression of the infection that led to the amputation of his toes.

Essentially, the Veteran argues the amputation of the fourth and fifth toes of his right foot was due to the negligence of the VA.  He asserts he did not receive the proper treatment and that led to the infection that ultimately resulted in the amputations.  

The only evidence supporting the Veteran's claim consists of his statements.  In contrast, a VA physician, following a review of the claims folder and medical records, concluded the amputation of the fourth and fifth toes of the Veteran's right foot was not due to the negligence on the part of the VA.  He acknowledged the VA erred in failing to detect the piece of glass in the Veteran's foot when he first sought treatment on February 18, 2006.  It is significant to point out, however, that this wound ultimately healed, and the VA physician stated it had no role in the subsequent amputation.  He asserted in his March 2011 opinion that the amputation of the toes was due to the fact the Veteran had stubbed his toe and the foot became infected.  

The Board acknowledges the Veteran's assertions that amputation of the fourth and fifth toes of his right foot was due to the treatment he received by the VA.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that the amputations were the result of the VA's carelessness or negligence.  Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.

The fact remains that the competent and probative medical evidence fails to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional disability.  Accordingly, entitlement to the benefits sought is denied.  

There is some evidence in the file indicating the Veteran failed to take the medication that had been prescribed in March 2006 after he had struck his toe on furniture.  The Board also notes that when he was seen at the VA outpatient clinic in April 2006, it was reported he had received the prescription for Cipro that had been mailed to him.  In any event, the failure to take the prescribed medication cannot be the cause of additional disability.  See 38 C.F.R. § 3.361 (c)(3).

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for amputation of the fourth and fifth toes of the right foot due to treatment by the VA from February to May 2006 are denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


